Citation Nr: 9914425	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for herniated disc at L5 
with sciatica, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1991 until June 
1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1997 from the Detroit, Michigan Regional 
Office (RO) which granted service connection for herniated 
disc at L5 with sciatica, rated 10 percent disabling, 
effective from June 13, 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service-connected herniated disc at L5 with sciatica 
is manifested by chronic pain, slight tenderness at the L4-S1 
paraspinal area and right buttock, positive straight leg 
raising, radiating pain, some limitation of motion, narrowing 
of the disc space at L5-S1, dextroscoliosis and activity 
restrictions which have been determined to represent no more 
than moderate functional impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
herniated disc at L5 with sciatica have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in October 1997, service connection 
for herniated disc at L5 with sciatica was granted and a 10 
percent disability evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  It is contended that 
he takes Motrin every day for pain, is unable to sit up or 
get out of bed for a long time, cannot sit for any extended 
period of time, and has trouble sleeping at night on account 
of pain.  The veteran maintains that his back pain radiates 
into his lower extremities and that he is severely limited in 
the type of jobs he can obtain and perform due to service-
connected back disability.

The Board finds that the veteran's claim for an increased 
rating for his service-connected low back disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected disability and 
evidence is of record that he claims shows exacerbation of 
that disorder.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board finds that all relevant facts have 
been properly developed and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

Section 4.40 of title 38, Code of Federal Regulations, 
provides that, as to the musculoskeletal system, it is 
"essential that the examination on which ratings are based" 
adequately portrays any "functional loss" which "may be 
due to pain."  Section 4.40 does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Section 4.45(f) of title 38, 
Code of Federal Regulations, states that "[p]ain on 
movement" is a relevant consideration for determinations of 
joint disabilities.  Section 4.45(f) also states that the 
cervical, dorsal, and lumbar vertebrae are considered groups 
of minor joints, and, in particular, the "lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions."  

Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), of Part 4 of title 38, Code of Federal Regulations, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  As such, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
should be applied when a veteran's disability is rated under 
this diagnostic code.  This is true notwithstanding the 
maximum rating available under a different diagnostic code 
for limitation of motion.  When a veteran has received less 
than the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion (i.e. Diagnostic Code 
5292).  GCPRECOP 36-97 (1997). 

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1997).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was afforded a VA examination for compensation 
and pension purposes in September 1997 and rendered a history 
of back injury in service for which he stated he had received 
a medical discharge.  He related that subsequent to 
separation from service, he had been disqualified from 
obtaining several jobs due to his low back symptomatology.  
The appellant stated that current symptoms consisted of low 
back pain, particularly on the right side, which radiated 
down into his right buttock and into the posterior aspect of 
his right leg to the calf sometimes.  He indicated that he 
had extreme difficulty sitting, standing or walking for more 
than 30 minutes at a time.  It was reported that he was 
unable to lift more than 30 pounds without having severe pain 
in his right back.  The appellant said that getting up from a 
lying position, any rotational movement of his hips and lower 
back, and walking down stairs, were difficult to do, as this 
exacerbated radiating low back pain.  He was on Motrin, 800 
mg, four times a day, and occasionally took a 10 mg tablet of 
Flexoril.

Upon examination of the low back, slight tenderness was 
elicited in the L4, L5 and S1 area of the right paraspinal 
region and right buttock along the sciatic nerve.  Straight 
leg raising was positive at 40 degrees on the right side and 
was negative on the left.  There was moderate pain on flexion 
of the hip with knee flexion on the right side to 
approximately 110 degrees.  It was noted that in terms of 
functional limitation, the veteran climbed stairs with mild 
difficulty, particularly on pushing off on his right leg.  
The examiner noted that while questioning the appellant 
during the examination, it was quite noticeable that he was 
uncomfortable sitting in the chair after approximately 25 to 
30 minutes.  It was observed that he was noticeably arching 
his back and moving to change positions because of some 
discomfort in his right lower back.  The examiner related 
that the veteran was asked to bend down to pick up a very 
light object off the floor that weighed approximately one 
pound and that he was observed to be visibly uncomfortable 
both bending down to pick it up and straightening up.  It was 
also noted that he performed the task at a speed which would 
have been considered moderate to severely reduced.  No 
neurological deficit in the lower extremities was indicated.  
It was reported that the veteran could bend over to 
approximately 90 degrees but could only reach down to mid-
calf on account of moderate pain.  Diagnoses of herniated 
disc in the L5 interspace with moderate functional 
limitation, chronic low back pain extending down his right 
leg, and sciatica with sciatic nerve involvement on the right 
side secondary to herniated disc at L5 were rendered. 

The appellant was most recently afforded a VA examination of 
his back in December 1997.  The veteran related that in June 
1997, he began to have low back pain which radiated down the 
left lower extremity.  He said that he currently had pain 
even in the sitting position, and stated that sitting 
tolerance was one half hour. He indicated that he could stand 
for 45 minutes and could walk for one mile.  The veteran 
related that pain was most severe at night and early in the 
morning or after daily activities, and characterized the 
extent of pain as nine on a ten scale.  He said that running, 
lifting and many sports activities, including golf, 
aggravated back pain.  It was noted that he had difficulty 
performing household chores.  It was reported that a hot 
shower and heating pad helped to relieve pain but that Motrin 
did nothing at all.  He indicated that he had had consistent 
pain since 1997.  The veteran stated that he was going to 
start work as a psychiatric care technician soon.  He denied 
numbness in the legs, and reported he did not need any aid to 
walk.

Upon examination, flexion could be achieved to 90 degrees and 
extension and bilateral lateral bending were to 20 degrees.  
Rotation was to 45 degrees, bilaterally.  It was reported 
that the most painful position was when the veteran returned 
from the forward bending position.  Straight leg raising was 
to 45 degrees on the right and 70 degrees on the left.  No 
neurologic deficit of the lower extremities was appreciated.  
It was noted that slight tenderness was elicited at the 
lumbosacral spinous process.  There was diffuse tenderness at 
the paravertebral muscles bilaterally, especially at the 
lower thoracic and lumbar levels.  Tenderness was elicited at 
the iliolumbar tendon attachment area, bilaterally, as well 
as along the sciatic nerve in the right buttock to the upper 
posterior thigh area.  There was no numbness in the gluteal 
or posterior thigh area.  The Faber test was positive on the 
right.  

An X-ray of the lumbar spine was interpreted as showing mild 
dextroscoliosis or possible mild narrowing of the disc space 
at L5-S1.  The examiner commented that current examination 
did not reveal objective sciatic nerve damage, but that the 
veteran had muscle pain in the iliolumbar area, bilaterally, 
as well as a suggestion of sacroiliac joint pain.  A 
diagnosis of pain of the iliolumbar muscle was rendered.

Analysis

A review of the record discloses that the appellant has had 
long-standing disability of the lumbosacral spine which is 
characterized by radiating pain and a reported chronic pain 
process.  Tenderness and pain of various spinal areas have 
been elicited upon examination, straight leg raising is 
positive, bilaterally, and there is evidence of 
dextroscoliosis or narrowing of a disc space on X-ray.  
Although range of motion of the lumbar spine is not shown to 
be limited to a substantial degree, such movements are 
accompanied by complaints of pain to a significant extent.  
The veteran is shown to have substantial activity 
restrictions.  On VA examination in September 1997, the 
herniated disc in the L5 interspace was determined to result 
in at least moderate functional limitation.  Under the 
circumstances, the Board finds that the clinical findings 
more nearly approximate the criteria for moderate 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The benefit of any doubt is thus 
resolved in favor of the veteran as to this matter by finding 
that a 20 percent disability evaluation is warranted for the 
service-connected herniated disc at L5.  However, absent 
findings of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm, an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief, a disability 
evaluation in excess of 20 percent is not warranted.  

The Board points out that in reaching its decision in this 
case, only the provisions of the VA's Schedule for Rating 
Disabilities have been considered.  The Board is required to 
address the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998) only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  


ORDER

An increased rating of 20 percent is granted for herniated 
disc at L5 with sciatica subject to controlling regulations 
governing the payment of monetary awards.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

